Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 33, 35-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
Following the amendments filed on 06/13/2022, the best available art remains the actuator taught by Hidaka (CN 101042176 A).  Regarding claim 33, Hidaka teaches a similar actuator for a motor vehicle, however Hidaka fails to teach wherein the spindle has two bearing sleeves that entirely enclose an axial end of the spindle.  Hidaka’s spindle requires an open end to be actuated into and out of the housing therefore it would not be obvious to one of ordinary skill in the art to enclose both ends.  
Regarding claim 43, Hidaka and Gottschald (DE 202015106323) teach the claimed bearing sleeve, however fail to teach wherein the bearing sleeve tapers in diameter toward a contact area of the spindle.  Both Hidaka and Gottschald require a full width bearing sleeve in order for the threads to operate properly.  
Regarding claim 44, Hidaka in view of Gottschald fail to teach wherein the spindle and the bearing sleeve have a passage opening for a Bowden cable core.  The actuator taught by Hidaka in view of Gottschald utilizes an open end which is actuated in and out of the housing and therefore would not be obvious to one of ordinary skill in the art to create an opening for a Bowden cable to pass through.  
Claims 35-42 are allowable for depending upon an allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675